OPINION
PER CURIAM.
This case came before this court on November 6, 1991, pursuant to an order directing the defendant to appear before this court and show cause why this appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that no cause has been shown. It is well settled that “[mjatters not brought to the attention of the trial justice may not be raised for the first time in the Supreme Court on appeal.” Rhode Island Hospital Trust National Bank v. de Beru, 553 A.2d 544, 547 (R.I.1989); see, e.g., Cok v. Cok, 479 A.2d 1184, 1188 (R.I.1984); Fiske v. MacGregor, *1382Div. of Brunswick, 464 A.2d 719, 726 (R.I.1983); Veach v. Veach, 463 A.2d 508, 509 (R.I.1983). On appeal the defendant argued that the thirty-foot right-of-way in question was not partitionable because it is a “public” way. However, this issue was not raised before the trial justice.
Consequently the defendant’s appeal is denied and dismissed. The judgment of the Superior Court is affirmed.